Citation Nr: 0716154	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  97-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to increased evaluations for the service-
connected postoperative residuals of the left ankle, 
evaluated as 10 percent disabling prior to March 19, 2001 and 
as 20 percent disabling as of that date.  

2.  Entitlement to an increased evaluation for the service-
connected recurrent callosity formation of the feet, 
currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision issued by the RO.  

The Board remanded this case back to the RO in October 2003 
and March 2006 for additional development of the record.  



FINDINGS OF FACT

1.  Prior to July 14, 1997, the service-connected left ankle 
disability is not shown to have been productive of more than 
moderate symptomatology, including tenderness, a small spur 
formation of the left heel and the use of orthotics.  

2.  The evidence beginning on July 14, 1997 more closely 
reflects a marked left ankle disability picture, with extreme 
pain and an inability to either walk for more than 100 feet 
at a time or to stand for extended periods; at no point 
during this period has there been any evidence of ankylosis.  

3.  The service-connected recurrent callus formation of the 
feet is not shown to have been more than severe in degree, 
with symptoms including tenderness upon objective 
demonstration, use of orthotics, and pain with movement; no 
findings of extreme tenderness, marked inward displacement or 
severe spasm have been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected postoperative 
residuals of the left ankle for the period prior to July 14, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5271 (2006).  

2.  The criteria for the assignment of a 20 percent 
evaluation for the service-connected recurrent postoperative 
residuals of the left ankle for the period from July 14, 1997 
until March 19, 2001 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5271 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected postoperative 
residuals of the left ankle for the period beginning on March 
19, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5271 
(2006).  

4.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected recurrent 
callosity formation of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a 
including Diagnostic Code 5276 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her VA examinations 
addressing her disorders.  Moreover, there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in letters issued in May 2004 and June 2006.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the appealed rating 
decision was issued more than four years prior to the 
enactment of the VCAA, and the veteran's claims were recently 
readjudicated in an October 2006 Supplemental Statement of 
the Case.   Accordingly, there remain no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in an 
October 2006 rating decision of the assigned evaluations and 
effective dates for her service-connected disorders.  
Separately, she was informed of VA's practices in assigning 
evaluations and effective dates in the June 2006 VCAA letter.  
The Board finds that these actions satisfy VA's requirements 
in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Applicable law and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Factual background

In an August 1979 rating decision, the RO granted service 
connection for recurrent callus formation of the anterior 
arches of both feet and a postoperative scar of the left 
medial malleolus on the basis of frequent treatment for the 
feet and left ankle during service.  A 30 percent evaluation 
was assigned for the calluses, whereas a 10 percent 
evaluation was assigned for the left ankle scar.  Both 
evaluations were effectuated as of February 1979.  

In September 1985, the RO reduced the evaluation for the left 
medial malleolus scar to no percent, effective in December 
1985, in view of a July 1985 VA examination showing that the 
scar was not tender upon objective demonstration.  

However, in September 1988, the RO recharacterized the 
veteran's left ankle scar disability as postoperative 
residuals of the left ankle, rated the disorder under an 
orthopedic code section, and increased the evaluation to 10 
percent, effective in August 1988 in view of tenderness of 
the left ankle shown on an August 1988 VA examination.  

The veteran underwent a VA examination in September 1996, 
during which she reported having incapacitating pain of the 
feet.  The examination revealed no localized swelling or 
deformities of the feet.  The heels had major callosities, 
and there was "exquisite tenderness" over the heels with 
minimal palpation.  

The feet were normal in configuration, without cavus or 
planus deformities.  The range of motion testing of the ankle 
joints, including inversion, eversion, flexion and extension, 
was within normal limits.  The veteran walked slowly and with 
minimal movement of her ankle joints.  The examiner rendered 
a diagnosis of bilateral plantar fasciitis, beneath the 
calcaneous at the site of the attachment to the plantar 
fascia.  

A private medical record, also from September 1996, contains 
a notation of left ankle heel spur syndrome of the left foot.  
A small plantar spur of the left heel was confirmed by x-ray 
studies in May 1997, with the feet otherwise "normal."  

Also, a VA record from May 1997 indicates that the veteran 
was using orthoses, ankle braces and orthopedic shoes but was 
still unable to walk great distances or stand for extended 
periods of time.  She was also unable to work a full week 
because of her foot pain and was recommended for a "handicap 
license plate."  

In a July 14, 1997 private treatment record, John D. Boyden, 
D.C., noted that the veteran had "an extremely painful acute 
and chronic left ankle and heel" and could not walk for more 
than 100 feet at a time without resting or stand for any 
extended periods of time.  Also, she reportedly had to wear 
ankle braces and orthopedic shoes to aid her with walking and 
standing.  

Dr. Boyden also noted in a January 2000 letter that the 
veteran had pain and tenderness in both ankles and could only 
walk short distances.  She was described as "disabled," and 
Dr. Boyden indicated that working at VA part-time was "the 
limit of her employability," as she could not do work that 
required her to be on her feet or would require walking.  The 
Board does note that Dr. Boyden cited to multiple other 
orthopedic disorders, including those involving the 
lumbosacral spine, legs and neck.  

In May 2000, the veteran underwent a privately conducted VA 
examination, during which she complained of generalized pain, 
mainly in both ankles, that made it difficult for her to 
walk.  

The examination revealed a surgical scar in the left ankle 
measuring two centimeters by two centimeters, linear in shape 
with no adherence, underlying tissue loss, disfigurement, 
keloid formation or limitation of function.  The extremities 
were noted to be within normal limits, with mild pedal edema.  

There was no sign of abnormal weightbearing, but there were 
callosities present in the heels.  The veteran did require 
bilateral foot braces, as well as a cane, for ambulation due 
to a limp.  Her posture was normal, but the gait was abnormal 
insofar as there was a right-sided limp.  

The veteran's range of motion of both ankles was within 
normal limits, and left ankle motion was not impeded by 
scarring.  The x-ray studies of the left ankle revealed a 
tiny inferior calcaneal spur but were otherwise within normal 
limits.  

Based on these findings, the examiner rendered a diagnosis of 
"[l]eft ankle residual" and cited functional limitations 
with those activities exacerbating the veteran's complaint of 
ankle pain, such as walking long distances.  

In September 2000, the veteran was treated at a VA facility, 
following a fall two weeks earlier that occurred when she was 
not wearing her ankle brace.  The examiner noted that the 
veteran had occasional bruising along the dorsum of the foot 
after an extended time on her feet and could only stand for a 
limited time.  An assessment of traumatic arthritis of the 
feet and ankles was rendered.  

A further VA treatment record, dated on March 19, 2001, 
indicates that the veteran was seen following a fall on 
concrete when her ankle gave out.  She was encouraged to use 
her cane because of instability of the ankles.  

In an October 2003 statement from a VA doctor, the veteran 
was noted to have symptomatic painful heels and ankles, with 
a numbing sensation along the medial border of the first 
metacarpophalangeal joint proximal to the heel.  

Her condition was complicated with a bilateral flatfoot 
deformity causing chronic callus buildup on the medial 
plantar aspect of each heel.  Chronic lateral ankle 
instability was noted, and the doctor stated that even with 
orthoses on each foot the veteran would periodically fall 
because of gait instability.  The doctor noted that the 
veteran would require periodic care for her feet and would 
eventually need a more restrictive external-styled ankle foot 
orthotic to maintain her stability and ability to walk.  

The veteran underwent a VA examination in June 2004, during 
which she reported instability of the left ankle and a long 
history of bilateral calluses with regular debridement.  Her 
range of motion and muscle strength were noted to be within 
normal limits, bilaterally, although there was some bilateral 
lateral laxity with standing and thickened tender bilateral 
lateral calluses.  

The x-ray studies revealed no significant abnormalities of 
the feet and ankles, although there was a small plantar spur 
noted on the left.  The examiner rendered assessments of a 
left ankle injury and bilateral foot problems.  Both were 
noted to appear stable, with the only physical findings noted 
to be bilateral ankle laxity and calluses of the heels.  

A November 2005 VA treatment record indicates bilateral 
debrided nails, one through five, with incurvated nail 
borders and derided keratitic build-up on both heels and 
below the third and fourth metatarsal heads, bilaterally.  

The veteran's most recent VA examination of the feet was 
conducted in September 2006.  During this examination, she 
reported a progressive worsening of her disorders, with a 
poor response to current treatments and only partial relief 
from pain therapies.  

The veteran also confirmed swelling of the ankles, stiffness, 
fatigability, weakness, lack of endurance and a burning 
sensation and noted her use of a cane and an orthotic insert.  

The examination revealed moderate left foot pain with 
dorsiflexion and extension.  There was tenderness on 
palpation of the calluses over the second, third, and fourth 
toes, but no swelling, instability or weakness.  

On the left, her internal rotation was limited to 10 degrees, 
and there was an unusual shoe wear pattern.  The range of 
motion testing of the left ankle revealed active dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees, with pain at 
10 degrees against strong resistance on both motions and 
plantar flexion limited to 15 degrees with repetitive use.  

On the right, there was tenderness on palpation of the dorsum 
of the foot, and dorsiflexion and extension elicited pain.  
The examination also revealed callosities and an unusual shoe 
wear pattern, again with no tenderness, instability or 
weakness.  The gait was antalgic with a limp to the right 
side.  The x-ray studies were unremarkable except for a small 
plantar spur of the left os calcis.  

In reviewing the examination findings, the examiner noted 
that the veteran's calluses had a moderate effect on chores, 
sports and traveling, had a severe effect on shopping and 
would prevent exercise and recreation.  Her left ankle 
disorder was noted to result in a mild effect on traveling, a 
moderate effect on chores and shopping, and a preventative 
effect on exercise, sports, and recreation.  

The examiner further noted that the veteran's calluses 
developed because of repeated friction or pressure on the 
feet and were usually recurrent, with significant pain and 
discomfort.  In terms of the left ankle, the examiner noted 
that the medical literature mentioned chronic ankle 
instability as a tenosynovitis affecting the tendons and 
ligaments of the ankle joint.  

Subsequently, in an October 2006 rating decision, the Appeals 
Management Center (AMC) in Huntington, West Virginia granted 
a 20 percent evaluation for the veteran's left ankle 
disorder, effectuated as of the date of the aforementioned 
March 19, 2001 VA treatment record.  


IV.  Left ankle disorder

In the present case, the RO has evaluated the veteran's left 
ankle disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this section, a 10 percent evaluation is warranted for 
moderate limited motion of the ankle, while a maximum 20 
percent evaluation is in order for marked limited motion of 
the ankle.  

Also, under Plate II of 38 C.F.R. § 4.71a, normal range of 
motion of the ankle encompasses dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  

In this case, the medical evidence of record dated prior to 
July 14, 1997 indicates tenderness of the left ankle, with a 
small spur formation of the left heel and use of orthotics 
but essentially normal range of motion of the ankle.  This 
evidence is far more consistent with a moderate disability 
picture than a marked disability picture, and an increased 
evaluation is thus not warranted under Diagnostic Code 5271.  

Prior to July 14, 1997, there also existed no evidence 
whatsoever indicating ankylosis of the left ankle (Diagnostic 
Code 5270), ankylosis of the subastragalar or tarsal joint 
(Diagnostic Code 5272), or malunion of os calcis or 
astragalus, with marked deformity (the criteria for a 20 
percent evaluation under Diagnostic Code 5273).  In short, 
there was no basis whatsoever for an increased evaluation 
during that time period.  

The Board, however, has considered Dr. Boyden's July 14, 1997 
private treatment record, in which he noted that the 
veteran's "extremely painful acute and chronic left ankle 
and heel" and inability to walk for more than 100 feet at a 
time without resting or stand for extended periods.  

This commentary, further corroborated in Dr. Boyden's January 
2000 statement, reflects a substantial increase in the 
veteran's left ankle symptomatology, well prior to the 
effective date of March 19, 2001 that the AMC cited to in 
assigning a 20 percent evaluation for the disorder.  

The level of disability cited by Dr. Boyden is more closely 
resembles a marked disability picture than a moderate 
disability picture.  See also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (regarding the 
need for consideration of such symptoms as painful motion and 
functional loss due to pain).  

As a related matter, the Board notes that there is also no 
basis for a separate compensable evaluation for the veteran's 
left ankle scar.  This scar has not been shown to be tender, 
unstable, painful, or the cause of any limitation of 
function.  

Under both the prior and the revised (as of August 30, 2002) 
versions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805, there exists no basis for a separate 10 percent 
evaluation.  

For these reasons, the Board finds that a 10 percent 
evaluation was warranted for the service-connected 
postoperative residuals of the left ankle prior to July 14, 
1997, but the current 20 percent evaluation is warranted as 
of the same date, rather than only from March 19, 2001.  In 
the absence of ankylosis of left ankle, there exists no basis 
for an even higher evaluation (Diagnostic Code 5270), 
however.  

The Board's determination represents a grant for the period 
dating from July 14, 1997 until March 19, 2001.  


V.  Callous formation of the feet

In the present case, the RO has evaluated the veteran's 
bilateral callus formation of the feet under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, concerning bilateral flatfoot.  
This evaluation has been assigned by analogy.  38 C.F.R. 
§§ 4.20, 4.27.  

Under Diagnostic Code 5276, a 30 percent evaluation is 
warranted for severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  

A 50 percent evaluation contemplates pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

In the present case, the Board acknowledges that the 
veteran's callus formation of the feet has been manifested by 
tenderness upon objective demonstration, use of orthotics, 
and pain with movement.  38 C.F.R. §§ 4.40, 4.45.  At the 
same time, the veteran's orthotic devices have been shown to 
have some benefit, and there is no indication of extreme 
tenderness, marked inward displacement, or severe spasm.  

For all of these reasons, the Board finds that the veteran's 
recurrent callosity formation of the feet is more properly 
described as "severe" than as "pronounced" in degree and 
is fully contemplated by the currently assigned 30 percent 
evaluation under Diagnostic Code 5276.  

Accordingly, the evidence does not support a higher 
evaluation, and the veteran's claim for this benefit must be 
denied.  



ORDER

An evaluation in excess of 10 percent for the service-
connected postoperative residuals of the left ankle for the 
period prior to July 14, 1997 is denied.  

An increased rating of 20 percent for the service-connected 
postoperative residuals of the left ankle for the period from 
July 14, 1997 until March 19, 2001 is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An evaluation in excess of 20 percent for the service-
connected postoperative residuals of the left ankle for the 
period beginning on March 19, 2001 is denied.  

An increased evaluation for the service-connected recurrent 
callosity formation of the feet, currently evaluated as 30 
percent disabling, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


